DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 23, 24, 25, 26, 28, 29, 30, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blei et al. (WO 2015/189170A1; hereinafter “Blei”).
                                               
    PNG
    media_image1.png
    819
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    953
    828
    media_image2.png
    Greyscale
                        
                                                                                            
                                                    
    PNG
    media_image3.png
    422
    392
    media_image3.png
    Greyscale

In relation to claims 16 and 28, Blei shows in figures 1, 3, 4, and 5, a body comprising a dosage window [see figure 4; window (28)], an inside surface configured for engagement with an outside surface of the injection device [see figure 3]; and an outside surface opposite to the inside surface [see figure 3]; a light transmission area extending from the inside surface of the body to the outside surface of the body, the light transmission area comprising an inner end adjacent to the inside surface of the body; an outer end adjacent to the outside surface of the body [see figure 5]; wherein the light transmission area is configured to provide transmission of light [see figure 5; light source (58)] from the inner end of the light transmission area to the outer end of the light transmission area; an image acquisition system [see figure 5; sensor (60)] arranged inside or on the body; and an optical coupling [see figure 5; prism (66)] arranged in or adjacent to the light transmission area, wherein the optical coupling (66) is optically coupled to the image acquisition system.  The phrase optically coupled is interpreted to mean any structural element linked by the transmission of light from the source (58) to the sensor (60).
              
    PNG
    media_image4.png
    428
    703
    media_image4.png
    Greyscale
	
In relation to claims 17 and 30, Blei shows in figure 5, wherein the light transmission area is located in a through opening of the body and wherein the through opening extends from the inside surface of the body to the outside surface of the body.
In relation to claim 23, as discussed above, Blei shows in figure 5, a light source (58) arranged inside the body and configured to generate and to emit a reading light [a light capable of detection by a sensor (60)].
	In relation to claim 24, Blei explains on page 8, starting in line 6, that “optical illumination or light comprises of electromagnetic radiation of a wavelength in the ultraviolet, visible or infrared part of the electromagnetic spectrum.  Ultraviolet light has a wavelength between approximately 10 nm
and 400 nm for instance, visible light has a wavelength between approximately 400 nm and
750 nm for instance, and infrared light has a wavelength between approximately 750 nm and
1 mm for instance.”  Accordingly, Blei discloses the use of visible and non-visible light.
 	In relation to claims 25 and 26, Blei shows in figure 4, two optical sensors (46, 56), a processor (40), main memory (44), and program memory (42).
	In relation to claim 29, Blei shows in figure 1, a cartridge/container (14).
	In relation to method claim 35, as discussed above, Blei shows in figure 4, the steps of:
(1) arranging a monitoring device to the injection device; (2) aligning a light transmission area of the monitoring device with a dosage window of the injection device; (3) capturing an image of the dosage window with an image acquisition system of the monitoring device [see Blei, page 4; line 35]; and (4) providing a visual appearance of at least a part of the dosage window through the light transmission area [see Blei, page 4; line 35].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 20, 21, 22, 27, 31, 32, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Blei et al. (WO 2015/189170A1; hereinafter “Blei”) in view of Shelton (US 4,261,388), as discussed above, and in further view of Kamen (US 4,673,820) or Danby et al. (US 4,533,350; hereinafter “Danby”).
In relation to claims 18, 22, and 31, Blei states on page 24, starting in line 34: 
“[i]n some embodiments the supplemental device 34 may be configured such that, in use, an optical path does not extend directly between the surface portion 57 and the sensor 60. For instance light may be reflected from the surface portion 57, through the aperture 65, and then redirected by a reflective surface (e.g. a mirror) onto the sensor 60. In such embodiments an optical path does not extend directly between the surface portion 57 and the sensor 60. Instead the optical path extends indirectly between the surface portion 57 and the sensor 60 via the one or more reflective surfaces (e.g. mirrors).”

Based on the evidence provided by the above paragraph, for an artisan skilled in the art, modifying the apparatus disclosed by Blei with the use of mirrors to provide an angular path for light would have been an obvious option in the design of the monitoring device in view of the demonstrated conventionality of this particular light flow design option.  Moreover, the artisan would have been motivated to make the modification because the use of mirrors would have facilitated the creation of 
In relation to claim 27, expanding the argument of claim 31, the artisan skilled in the art would have also recognized that the sidewall could have been designed with any shape as long as there would have been no interruption of light transmission between the light source, the mirrors and the light sensor.  Accordingly, the shape of the sidewall would have been considered an obvious choice in the design of the light transmission area. 
                 
    PNG
    media_image5.png
    698
    601
    media_image5.png
    Greyscale

In relation to claims 19 and 32, Blei does not disclose a mirror that is partially transparent for light.  However, such type of mirror would have been considered conventional in the art as evidenced by the teachings of Shelton.  The Shelton patent shows in figure 1, a half-silvered mirror (16) that directs the light from the light source (14) into the retroreflector (18) and allows the light [by partial transparency] to be sensed by the phototransistor (20).  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Blei with partially transparent mirrors, as taught by Shelton, would have been 

In relation to claims 20 and 33, Shelton shows in figure 1, a retroreflector or mirror (18) that extends across an entire cross section of the light transmission area.  
In relation to claims 21 and 34, as indicated above, Blei suggests on page 24, starting in line 34, that mirrors could be utilized to alter the straight trajectory of light with angular paths between the light source and the sensor.  

                                      
    PNG
    media_image6.png
    254
    284
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    300
    377
    media_image7.png
    Greyscale

	Kamen shows in figures 3B and 6, two examples of monitoring devices having different light source, mirror, and sensor designs or configurations.             
  
    PNG
    media_image8.png
    353
    578
    media_image8.png
    Greyscale
               
    PNG
    media_image9.png
    359
    493
    media_image9.png
    Greyscale

                                                                      
    PNG
    media_image10.png
    295
    512
    media_image10.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783